Citation Nr: 1821685	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-03 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease (DDD). 

2.  Entitlement to initial increased ratings for degenerative changes of the thoracolumbar spine, currently evaluated as 10 percent disabling prior to May 24, 2017 and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to February 1980. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014 and April 2017, the Board remanded the issues on appeal for further development.   

In an October 2017 rating decision, the Appeals Manger Center (AMC) granted service connection for a left shoulder disability and assigned a 20 percent disability rating, effective August 31, 2009.  As this represents a full grant of the benefit sought, this matter is no longer on appeal.  At the same time, the AMC increased the rating for a thoracolumbar spine disability to 20 percent disabling, effective May 24, 2017.  

As noted by the Board in the September 2014 and April 2017 remands, in a February 2012 letter the Veteran's private chiropractor noted that the Veteran reported having tinnitus and related it to exposure to acoustic trauma in service.  The Board found that the issue of entitlement to service connection for tinnitus was raised by the record, but was not adjudicated by the Agency of Original Jurisdiction (AOJ) and thus referred this issue to the AOJ for appropriate action.  As the status of this issue remains unclear, the Board once again refers it to the AOJ for appropriate action.

The issue of entitlement to initial increased ratings for degenerative changes of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The evidence is in relative equipoise as to whether the Veteran's currently diagnosed cervical spine DDD is related to an injury in service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for cervical spine DDD are met.  38 U.S.C. §§ 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.   

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C. § 7104 (a) (West 2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that his current cervical spine disability is related to his in-service injury to his back/upper back in 1978, or in the alternative to his service-connected thoracolumbar spine disability.  For the reasons that follow, the Board finds that service connection is warranted for a cervical spine disability.

As an initial matter, the medical record establishes a current diagnosis of cervical spine DDD. See January 2010 VA examination report.  
With respect to in-service incurrence of a disease or injury, service treatment records show that the Veteran injured his back in service.  He was seen for recurrent low back pain and diagnosed with lumbar strain in June and August 1978.  Additionally, service connection has been awarded for a thoracolumbar spine disability.  Accordingly, the evidence of record establishes that the Veteran injured his back in service.

The remaining question for consideration is whether the currently diagnosed DDD of the cervical spine is related to the in-service injury or his service-connected thoracolumbar spine disability.  On this question, the Board finds that the evidence is at least in equipoise that the Veteran's cervical spine disability is causally or etiologically due to his in-service injury.  

Evidence against the Veteran's claim includes a January 2010 VA examination report in which the examiner opined that the cervical spine DDD is less likely as not caused by or a result of his service.  She explained that there is no reference to the neck or cervical spine in the Veteran's service treatment records.  She indicated that it was not possible to link the degenerative changes to low back complaints in service.  

On VA examination in November 2014, the examiner opined that it was less likely as not that the Veteran's cervical spine DDD arose during (was first manifested in, or is otherwise etiologically related to) his active duty service; or was either caused or aggravated by the Veteran's service-connected thoracolumbar disability.  The examiner reasoned that there was no objective evidence of a chronic neck disability (DDD) related to or aggravated by service or that such disability arose during his active duty service or was either caused or aggravated by the service-connected thoracolumbar disability. 

In a December 2014 opinion, the same VA examiner opined that it was less likely that the Veteran's neck condition was related to his back condition that occurred while on active duty.  The examiner reasoned that the diagnosis of mild degenerative changes of the neck was more likely than not age related changes and not related to his back.  
The Veteran was afforded another VA examination in May 2017, in which the examiner opined it would be only with resort to mere speculation to opine whether or not the Veteran's current cervical spine degenerative joint disease (DJD)/DDD C5-7 is caused or aggravated to any degree by his service-connected thoracolumbar spine condition or his military service.  The examiner reasoned that the service treatment records were silent for any clinically significant chronic cervical spine symptoms, treatments or diagnoses.  The examiner stated that the current medical literature did not support a cause and effect relationship between noncontiguous cervical and thoracolumbar spine disease not incurred in the same traumatic event.  The examiner added that there was no current objective evidence that the Veteran's current cervical spine DJD/DDD C5-7 was caused or aggravated to any degree by his service-connected thoracolumbar spine condition or his military service.  

Evidence in favor of the Veteran's claim includes a December 2009 statement from S.O.S., the Veteran's supervisor between December 1990 and July 2007 who reported that the Veteran's back problems seemed to make it difficult for him to turn his head and sit or stand for very long periods of time.  

In a February 2012 letter, the Veteran's chiropractor, Dr. P.J.Y. discussed the Veteran's lumbar, thoracic, and cervical spine.  Dr. P.J.Y. found that the Veteran's spinal injuries migrated via the degenerative process upwards and he now had persistent pain in the cervical and cervicothoracic regions.  Dr. P.J.Y. opined that it was more likely than not that the aforementioned was directly and causally related to the original trauma, which injured the lumbar and thoracic spinal regions (previously identified as a back injury (mid thoracic and lumbosacral regions) in 1978 as per a prior consultation and examination dated in March 2010).  Dr. P.J.Y. reasoned that this was due to the chronic and constant bio mechanical compensations and adaptations resultant from the primary injury.  He added that the spine was one organ, and an injury at one area can and more often than not manifested to other areas of the spine, which was the case herein.  Therefore, Dr. P.J.Y. found that it was more likely than not that the diagnosed condition was directly and causally related to the Veteran's military service as this was a permanent and progressive condition.  

In a subsequent February 2012 letter, Dr. P.J.Y. added that it was a generally accepted premise that an injury to one anatomical region of the spine can and often did affect other regions of the spine.  He explained that progression of symptomatology from one anatomical region of the spine to other regions is a significant sign and thus a clue to a trained examiner that progressive degenerative changes were occurring.  In fact, such changes were anticipated when traumatically induced degenerative injury occurred, which was the case here.  Dr. P.J.Y. stated, with appropriate clinical certainty, that it was more likely than not that was why the Veteran developed symptomatology in his cervical and cervicothoracic regions.  Dr. P.J.Y. added that the Veteran also sustained a left shoulder injury that could also be implicated in his current cervical spine issues.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the evidence of record in this case, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for a cervical spine disability.  The Veteran has a post-service diagnosis of degenerative disc disease in the cervical spine, in-service treatment for a back injury and back pain, and a probative medical opinion that relates his current diagnosis as a progression of his in-service injury.  Resolving reasonable doubt in the Veteran's favor, the claim of entitlement to service connection for cervical spine DDD is granted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.303 (b).

As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a secondary or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (West 2012).


ORDER

Entitlement to service connection for cervical spine DDD is granted.  
REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the issues on appeal.

With respect to the Veteran's increased rating claim for the thoracolumbar spine disability, in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court recently held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  In this case, the May 2017 VA examination report does not provide the necessary information regarding flare-ups, as specified above.  During the May 2017 VA examination, the Veteran indicated that he had flare-ups about every three months for 2-3 weeks and would have to get off his feet at those times to recover.  He indicated that flare-ups occurred from unknown or seemingly trivial things such as bending or reaching to pick up an item.  The examiner indicated that he was unable to say without mere speculation whether or not pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups; however, the examiner's reason for not providing an estimate of additional functional loss during flare-ups is too general in nature to comply with Sharp (as indicated by the medical opinion found to be deficient in that decision).  In this regard, although the examination was not performed during a flare-up, it is not apparent why the examiner could not estimate additional functional loss based on the Veteran's statements describing the flare-ups, or why the available information in the file was not sufficient to permit such an estimate.  

Additionally, the VA examiner did not comply with the Board's April 2017 remand directives, as the examiner did not address the findings from the November 2014 VA examination that showed that the Veteran had mild radiculopathy of his left lower extremity in either the May 2017 VA examination or the October 2017 addendum opinion.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 
Furthermore, while on remand, the Veteran should be given an opportunity to identify any records relevant to treatment for his thoracolumbar spine disability, including VA treatment records dated since October 2017.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claims, to include any updated VA treatment records since October 2017.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  Schedule the Veteran for a VA examination with an appropriate professional to determine the extent and severity of his service-connected thoracolumbar spine disability. 

(A) All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion; 

(B) The examination must include testing results of both knee joints for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  Further, the examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present; 

(C) The examiner must estimate any functional loss in terms of additional degrees of limited motion of the thoracolumbar spine experienced during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017). 

(D) The examiner must report whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year;

(E) The examiner should also identify all neurologic manifestations of the Veteran's service-connected thoracolumbar spine disablity, to include sensory loss, radiculopathy, or bowel, bladder, or erectile dysfunction. For any neurological impairment found to be associated with the service-connected lumbar spine disability, the examiner is asked, to the extent possible, to identify the date of onset and the severity thereof.  The examiner must discuss and reconcile the opinions by Dr. P.J.Y. diagnosing the Veteran with erectile dysfunction due to the Veteran's lumbar spine injury and the October 2017 VA examiner indicating that the Veteran's erectile dysfunction was not related to his thoracolumbar spine condition.  See February 2012 report by Dr. P.J.Y. and October 2017 email correspondence.  The examiner must also discuss the findings from the November 2014 VA examination that showed that the Veteran had mild radiculopathy of his left lower extremity

The rationale for all opinions offered should be provided.

3.  After completing paragraphs 1 through 2 above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


